200 F.2d 134
LEEv.UNITED STATES.
No. 11076.
United States Court of Appeals District of Columbia Circuit.
Argued October 6, 1952.
Decided November 6, 1952.
Writ of Certiorari Denied March 9, 1953.

See 73 S.Ct. 653.
William Lee, pro se, submitted on the brief.
Charles M. Irelan, U. S. Atty., Arthur J. McLaughlin, Joseph M. Howard and Lewis A. Carroll, Asst. U. S. Attys., Washington, D. C., submitted on the brief for appellee. George Morris Fay, U. S. Atty., Washington, D. C., at time record was filed, and Joseph F. Goetten, Asst. U. S. Atty., Washington, D. C., at time record was filed, also entered appearances for appellee.
Before PRETTYMAN, PROCTOR and BAZELON, Circuit Judges.
PER CURIAM.


1
This appeal is from a judgment of convicton and sentence, following a jury trial, upon an indictment in two counts charging carnal knowledge1 and incest2 of the fifteen year old daughter of appellant. Many errors are assigned.


2
A careful review of the entire record discloses no prejudicial error. The evidence of guilt is strong and convincing, and leaves no room for reasonable doubt.


3
Affirmed.



Notes:


1
 D.C.Code 1951, § 22-2801


2
 D.C.Code 1951, § 22-1901